AO 2458 (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                               FILED
                                                                                                               JUN 21 2019
                                        UNITED STATES DISTRICT Co                                    T
                                                                                                         CLERK, U.S DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                           SOUTHERN DISTRICl OF AL!FORNIA
                                                                                                     BY                     Of?U.,..r
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CA
                                   V.                               (For Offenses Committed On or After November I, l 987)

                       Arturo Villafranco                              Case Number:         19-cr-01693-WVG

                                                                    Christian M. Ham
                                                                    Defendant's Attorney
REGISTRATION NO.                   74573298
• -
The Defendant:

IZ!   pleaded guilty to count(s)         Count 1 of Superseding Information

D   was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                     Count
Title & Section                     Nature of Offense                                                               Number(s)
18 USC 3                            Accessory After the Fact (Misdemeanor)                                             ls




      The defendant is sentenced as provided in pages 2 through               2            of this judgment.


D     The defendant has been found not guilty on count(s)

IZ!   Count(s)   l-3 ofunderlying Information                 are   dismissed on the motion of the United States.

IZ!   Assessment : $10



IZI   No fine                  D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    June 18, 2019
                                                                    Date of Imposition of Sentence


                                                                    HO~~-
                                                                    UNITED STATES DISTRICT JUDGE



                                                                                                                 19-cr-01693-WVG
AO 245B (CASO Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Arturo Villafranca                                                       Judgment - Page 2 of 2
CASE NUMBER:              19-cr-0 1693-WV G

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 90 Days




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:

       •     at
                  --------- P.M.                              on

       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                   DEPUTY UNITED STATES MARSHAL



                                                                                                    19-cr-01693-WVG
